Citation Nr: 1031889	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an initial rating in excess of 40 percent for 
service-connected degenerative joint disease (DJD) of the lumbar 
spine.

3.  Entitlement to an increased rating for right wrist fracture 
residuals, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to 
November 1957.

Regarding the Veteran's claims for increased ratings for the back 
and right wrist, and his claim for TDIU, these matters comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
February 2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in January 2008.  A statement of the 
case was issued in January 2008, and a substantive appeal was 
received in February 2008.  

Regarding the Veteran's claim for service connection for right 
knee disability, this matter comes before the Board on appeal 
from a November 2007 rating decision by an RO of the VA.  The 
Veteran's notice of disagreement was received in January 2008.  A 
statement of the case was issued in July 2008, and a substantive 
appeal was received in July 2008.  

The Veteran appeared at a December 2009 hearing before the Board 
at the RO.  A transcript is of record.    

The Board acknowledges that on a form signed in June 2006, the 
Veteran stated that he wanted a Decision Review Officer (DRO) 
hearing.  However, by letter received in October 2006, the 
Veteran withdrew his request for such a hearing.  On a form 
received in July 2008, the Veteran checked the appropriate line 
to indicate that the wanted a local hearing with the DRO.  By 
statement received in February 2009, the Veteran withdrew his 
request for a DRO hearing.  

Pursuant to the Veteran's request at the December 2009 hearing 
before the Board at the RO, the record was held open for 30 days 
to allow the Veteran to submit additional evidence.  To date, no 
additional evidence has been received.

The issue of entitlement to clothing allowance has been raised by 
the record (specifically in a statement received in June 2008), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

One of the issues before the Board is entitlement to service 
connection for right knee disability.  The Board notes that the 
most current VA treatment record is from the first week of June 
2008.  In a statement received in the latter half of June 2008, 
the Veteran reported he was scheduled to undergo magnetic 
resonance imaging (MRI) for his right knees.  The RO should 
obtain the VA treatment records before it can proceed with 
appellate review.   

At the December 2009 hearing before the Board at the RO, the 
Veteran testified under oath that he had injured his right knee 
and complained about it in service.  The Board notes that the 
Veteran is competent to testify that he had a knee injury in 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, post service treatment records show that the 
Veteran has been treated for his right knee disability.  With 
claims of in-service complaints of right knee injury and post-
service treatment, a VA examination would be appropriate.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
    
The Board notes that the most current VA examination of the 
Veteran's right wrist is from June 2006.  At the December 2009 
hearing before the Board at the RO, the Veteran confirmed that he 
lacked strength and grip in his right hand, and that he had 
experienced numbness, tingling and pain.  It appears to the Board 
that the Veteran is claiming that his condition has worsened.  
The Board notes that in light of the Veteran's assertions that 
his disability has undergone a further increase in severity since 
the most recent examination, another VA examination is 
appropriate.  VAOPGCPREC 11-95 (1995).  
 
At the December 2009 hearing before the Board at the RO, the 
Veteran testified that his private doctor ordered bed rest for at 
least six weeks via telephone.  Although not of record, the 
Veteran testified that he would obtain documentation of the bed 
rest order and requested 30 days to obtain additional evidence.  
As noted above, the Veteran has not submitted the aforementioned 
evidence.  Since the Board is remanding the other claims for 
additional development, the RO should obtain the private 
treatment records mentioned at the December 2009 hearing.  
Further, with the claimed bed rest, it appears that the Veteran 
is indicating that his disability has worsened since his last VA 
examination in October 2006.  Additionally, in a September 2008 
VA examination for aid and attendance, it was noted that the 
Veteran experienced numbness in his hands, and pain and weakness 
in his legs.  Thus, another VA examination to determine the 
current severity for his back and to determine whether separate 
ratings are warranted would be appropriate.

As the issue of TDIU is inextricably intertwined with the 
aforementioned issues on appeal, the RO should reconsider this 
issue after development and reconsideration of the issues on 
appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request any pertinent treatment records 
mentioned in the statement received in June 
2008, and request the treatment records 
reflecting bed rest orders as the Veteran 
had mentioned at the hearing before the 
Board at the RO. 

2.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
nature, extent and etiology of any current 
right knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current right knee disability is causally 
related to service.  

A rationale should be provided.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of the Veteran's DJD of 
the lumbar spine.  The claims file should 
be made available to the examiner for 
review. 
All clinical and special test findings 
should be clearly reported, and pertinent 
orthopedic and neurological findings should 
be reported to allow for application of the 
rating criteria for disability of the 
spine.

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that motion is effectively limited by pain, 
as well as whether there is any additional 
functional loss due to weakened movement, 
excess fatigability, or incoordination.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations, to include, but 
not limited to, radiating pain into an 
extremity, and bowel or bladder impairment.  

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of the Veteran's right 
wrist fracture residuals.  The claims file 
should be made available to the examiner 
for review.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of the rating criteria for 
right wrist fracture residuals.

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


